Exhibit 10.2

EXECUTION VERSION

 

 

 

INCREMENTAL REVOLVING CREDIT ASSUMPTION AND

REFINANCING FACILITY AGREEMENT

dated as of May 20, 2015

relating to the

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of June 4, 2014,

among

TRANSDIGM INC.,

TRANSDIGM GROUP INCORPORATED,

THE SUBSIDIARIES OF TRANSDIGM INC. FROM TIME TO TIME PARTY THERETO,

THE LENDERS PARTY THERETO

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers

CREDIT SUISSE SECURITIES (USA) LLC,

CITIGROUP GLOBAL MARKETS INC.,

MORGAN STANLEY SENIOR FUNDING, INC.,

UBS SECURITIES LLC,

BARCLAYS BANK PLC,

RBC CAPITAL MARKETS,

HSBC SECURITIES (USA) INC.

and

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Joint Bookrunners

and

PNC CAPITAL MARKETS LLC,

as

Manager

 

 

 



--------------------------------------------------------------------------------

INCREMENTAL REVOLVING CREDIT ASSUMPTION AND REFINANCING FACILITY AGREEMENT dated
as of May 20, 2015 (this “Agreement”), relating to the SECOND AMENDED AND
RESTATED CREDIT AGREEMENT dated as of June 4, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among TRANSDIGM
INC., a Delaware corporation (the “Borrower”), TRANSDIGM GROUP INCORPORATED, a
Delaware corporation (“Holdings”), each subsidiary of the Borrower from time to
time party thereto, the lenders party thereto (the “Existing Lenders”), and
CREDIT SUISSE AG, as administrative agent and collateral agent for the Lenders
(in such capacities, the “Agent”).

A. The Borrower has requested that on the Second 2015 Effective Date (as defined
below) (i) the Persons set forth on Schedule I hereto (the “Incremental Dollar
Revolving Credit Lenders”) provide Incremental Revolving Credit Commitments in
an aggregate amount of $130,000,000 (the “Incremental Dollar Revolving Credit
Commitments”) to the Borrower and (ii) the Persons set forth on Schedule II
hereto (the “Tranche E Refinancing Term Lenders”) make Refinancing Term Loans in
an aggregate principal amount of $248,870,695.51 (the “Tranche E Refinancing
Term Loans”) to the Borrower.

B. The Incremental Dollar Revolving Credit Lenders are willing to provide the
Incremental Dollar Revolving Credit Commitments to the Borrower on the Second
2015 Effective Date and the Tranche E Refinancing Term Lenders are wiling to
make the Tranche E Refinancing Term Loans to the Borrower on the Second 2015
Effective Date, in each case on the terms and subject to the conditions set
forth herein and in the Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein
(including in the recitals hereto) shall have the meanings given to them in the
Credit Agreement. The rules of interpretation set forth in Section 1.03 of the
Credit Agreement are hereby incorporated by reference herein, mutatis mutandis.
As used herein, the term “2015 Additional Transactions” means, collectively,
(a) the execution, delivery and performance by each Loan Party of this
Agreement, (b) the Borrowing of the Tranche E Refinancing Term Loans hereunder
and the use of the proceeds thereof in accordance with the terms of the Credit
Agreement and this Agreement, (c) the establishment of the Incremental Dollar
Revolving Credit Commitments pursuant hereto, (d) the repayment of outstanding
Tranche C Term Loans in an aggregate principal amount, together with all accrued
interest thereon, of $248,870,695.51 (the “Tranche C Refinancing”) and (e) the
payment of fees and expenses incurred in connection with the foregoing.

 

1



--------------------------------------------------------------------------------

SECTION 2. Incremental Dollar Revolving Credit Commitments. (a) Each Incremental
Dollar Revolving Credit Lender hereby agrees, severally and not jointly, on the
terms set forth herein and in the Credit Agreement and subject to the conditions
set forth herein, to provide Incremental Dollar Revolving Credit Commitments to
the Borrower on the Second 2015 Effective Date in an aggregate amount not to
exceed the amount set forth opposite such Incremental Dollar Revolving Credit
Lender’s name on Schedule I hereto.

(b) The Incremental Dollar Revolving Credit Lenders shall constitute
“Incremental Revolving Credit Lenders”, “Revolving Credit Lenders” and
“Lenders”, the Incremental Dollar Revolving Credit Commitments shall constitute
“Incremental Revolving Credit Commitments” and “Dollar Revolving Credit
Commitments” and the loans made thereunder shall constitute “Incremental
Revolving Loans” and “Dollar Revolving Loans”, in each case for all purposes of
the Credit Agreement and the other Loan Documents.

(c) (i) Upon the effectiveness of the Incremental Dollar Revolving Credit
Commitments, each Dollar Revolving Credit Lender immediately prior to such
effectiveness will automatically and without further act be deemed to have
assigned to each Incremental Dollar Revolving Credit Lender, and each such
Incremental Dollar Revolving Credit Lender will automatically and without
further act be deemed to have assumed, a portion of such Dollar Revolving Credit
Lender’s participations under the Credit Agreement in outstanding Dollar Letters
of Credit and Swingline Loans (if any) such that, after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (x) participations under the Credit Agreement in Dollar
Letters of Credit and (y) participations under the Credit Agreement in Swingline
Loans held by each Dollar Revolving Credit Lender (including each such
Incremental Dollar Revolving Credit Lender) will equal such Lender’s Pro Rata
Percentage and (ii) if, on the Second 2015 Effective Date, there are any Dollar
Revolving Loans outstanding, such Dollar Revolving Loans shall, upon the
effectiveness of the Incremental Dollar Revolving Credit Commitments, be prepaid
from the proceeds of additional Dollar Revolving Loans made under the Credit
Agreement (reflecting the increase in the Total Dollar Revolving Credit
Commitment), which prepayment shall be accompanied by accrued interest on the
Dollar Revolving Loans being prepaid and any costs incurred by any Dollar
Revolving Credit Lender in accordance with Section 2.15 of the Credit Agreement.

SECTION 3. Term Loan Commitments. (a) Each Tranche E Refinancing Term Lender
hereby agrees, severally and not jointly, on the terms set forth herein and in
the Credit Agreement and subject to the conditions set forth herein, to make
Tranche E Refinancing Term Loans to the Borrower on the Second 2015 Effective
Date in an aggregate principal amount not to exceed the amount set forth
opposite such Tranche E Refinancing Term Lender’s name on Schedule II hereto.
Amounts borrowed under this Section 3(a) and repaid or prepaid may not be
reborrowed.

(b) Unless the context shall otherwise require, the Tranche E Refinancing Term
Loans shall constitute “Refinancing Term Loans” and “Tranche E Term

 

2



--------------------------------------------------------------------------------

Loans”, and the Tranche E Refinancing Term Lenders shall constitute “Refinancing
Term Lenders” and “Lenders”, in each case for all purposes of the Credit
Agreement and the other Loan Documents.

(c) The proceeds of the Tranche E Refinancing Term Loans shall be used solely to
finance the Tranche C Refinancing and any related expenses.

(d) Unless previously terminated, the commitments of the Tranche E Refinancing
Term Lenders pursuant to Section 2(a) shall terminate upon the making of the
Tranche E Refinancing Term Loans on the Second 2015 Effective Date.

(e) On the Second 2015 Effective Date, the principal amount of each scheduled
repayment of Tranche E Term Loans pursuant to Section 2.08(b) of the Credit
Agreement (as set forth in Incremental Assumption Agreement No. 1) shall be
increased an amount necessary to give effect to the increase in outstanding
Tranche E Term Loans as a result of the making of the Tranche E Refinancing Term
Loans hereunder.

(f) The Tranche C Refinancing Term Loans shall have the same terms as the
Tranche E Term Loans and the initial Interest Period applicable thereto shall be
the Interest Period set forth in the notice of borrowing delivered on the Second
2015 Effective Date pursuant to Section 4(e) of this Agreement.

(g) The parties hereto agree that the Agent is authorized to take such actions
as are necessary to ensure that the Tranche C Refinancing Term Loans are
included in each Borrowing of Tranche E Term Loans outstanding on the Second
2015 Effective Date on a ratable basis.

SECTION 4. Conditions Precedent to Effectiveness. The effectiveness of this
Agreement and the obligations of the Incremental Dollar Revolving Credit Lenders
to provide the Incremental Dollar Revolving Credit Commitments and of the
Tranche E Refinancing Term Lenders to make the Tranche E Refinancing Term Loans
shall be subject to the satisfaction or waiver of the following conditions
precedent (the date on which such conditions precedent are so satisfied or
waived, the “Second 2015 Effective Date”):

(a) the Agent shall have received counterparts of this Agreement that, when
taken together, bear the signatures of (i) the Borrower, Holdings and the
Subsidiaries of the Borrower party to the Credit Agreement on the date hereof,
(ii) the Agent, (iii) the Incremental Dollar Revolving Credit Lenders and
(iv) the Tranche E Refinancing Term Lenders;

(b) at the time of and immediately after giving effect to the Incremental Dollar
Revolving Credit Commitments and the making of the Tranche E Refinancing Term
Loans and the application of the proceeds thereof, each of the conditions set
forth in Section 4.01(b) and Section 4.01(c) of the Credit Agreement shall be
satisfied; provided that, for purposes of the condition set forth in
Section 4.01(b), the words “Second Restatement Date” set forth in
Section 3.13(a) of the Credit

 

3



--------------------------------------------------------------------------------

Agreement shall be deemed to be “Second 2015 Effective Date” in each place they
appear therein, the words “Second Restatement Transactions” in Section 3.13(a)
of the Credit Agreement shall be deemed to refer to the 2015 Additional
Transactions, and the parenthetical in Section 3.13(a) of the Credit Agreement
shall be disregarded;

(c) the Consolidated Net Leverage Ratio and the Consolidated Secured Net Debt
Ratio, in each case determined as of the Second 2015 Effective Date after giving
effect to the 2015 Additional Transactions, shall be no greater than 7.25 to
1.00 and 4.25 to 1.00, respectively;

(d) the Agent shall have received a certificate dated as of the Second 2015
Effective Date and executed by a Financial Officer of the Borrower with respect
to the conditions set forth in paragraphs (b) and (c) above;

(e) the Agent shall have received a notice of borrowing in accordance with
Section 2.03 and 2.26(a) of the Credit Agreement;

(f) the Agent shall have received legal opinions, board resolutions and other
closing certificates consistent with those delivered on the 2015 Effective Date;

(g) the Agent shall have received, at least three Business Day prior to the
Second 2015 Effective Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, that has been
reasonably requested by the Agent, any Incremental Dollar Revolving Credit
Lender or any Tranche E Refinancing Term Lender at least five Business Days
prior to the Second 2015 Effective Date; and

(h) the Agent shall have received all fees and reimbursement of all expenses
separately agreed in writing by the Borrower and the arrangers of the
Incremental Dollar Revolving Credit Commitments and the Tranche E Refinancing
Term Loans or required by Section 9.03 of the Credit Agreement or by any other
Loan Document to be reimbursed by the Borrower on the Second 2015 Effective Date
in connection with this Agreement and the transactions contemplated hereby to
the extent invoiced at least one Business Day prior to the Second 2015 Effective
Date.

The Agent shall notify the Borrower and the Lenders of the Second 2015 Effective
Date, and such notice shall be conclusive and binding.

SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, Holdings and the Borrower represent and warrant to
each of the Lenders (including the Incremental Dollar Revolving Credit Lenders
and the Tranche E Refinancing Term Lenders) and the Agent that (a) this
Agreement has been duly authorized, executed and delivered by Holdings, the
Borrower and the Subsidiaries of the Borrower party hereto, and this Agreement
constitutes a legal, valid and binding obligation of Holdings, the Borrower and
the Subsidiaries of the Borrower party hereto, subject to applicable bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally and to general

 

4



--------------------------------------------------------------------------------

principles of equity; (b) after giving effect to this Agreement, the
representations and warranties set forth in Article III of the Credit Agreement
and in each other Loan Document are true and correct in all material respects on
and as of the Second 2015 Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date; provided that, (i) in each case, such materiality qualifier shall
not be applicable to any representation and warranty that already is qualified
or modified by materiality in the text thereof and (ii) for purposes of the
representation in Section 3.13(a) of the Credit Agreement, the words “Second
Restatement Date” in each place set forth therein shall be deemed to be “Second
2015 Effective Date”, the words “Second Restatement Transactions” shall be
deemed to refer to the 2015 Additional Transactions and the parenthetical in
Section 3.13(a) of the Credit Agreement shall be disregarded and (c) as of the
Second 2015 Effective Date, after giving effect to this Agreement, no Default or
Event of Default has occurred and is continuing or would reasonably be expected
to result from the establishment of the Incremental Dollar Revolving Credit
Commitments or the borrowing of the Tranche E Refinancing Term Loans and the use
of the proceeds thereof.

SECTION 6. Effect of Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Agent under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Agreement shall apply and be effective
only with respect to the provisions of the Credit Agreement specifically
referred to herein. After the Second 2015 Effective Date, any reference to the
Credit Agreement in any Loan Document, and the terms “this Agreement”, “herein”,
“hereunder”, “hereto”, “hereof” and words of similar import in the Credit
Agreement, shall, unless the context otherwise requires, mean the Credit
Agreement as modified hereby. This Agreement shall constitute a “Loan Document”,
an “Incremental Revolving Credit Assumption Agreement” and a “Refinancing
Facility Agreement”, in each case for all purposes of the Credit Agreement and
the other Loan Documents.

SECTION 7. Acknowledgement and Consent. Each Loan Party hereby acknowledges that
it has read this Agreement and consents to the terms hereof and further hereby
affirms, confirms and agrees that (a) notwithstanding the effectiveness of this
Agreement, the obligations of such Loan Party under each of the Loan Documents
to which it is a party shall not be impaired and each of the Loan Documents to
which such Loan Party is a party is, and shall continue to be, in full force and
effect and is hereby confirmed and ratified in all respects, in each case, as
amended hereby; (b) its Guarantee of the Obligations, and the pledge of and/or
grant of a security interest in its assets as Collateral to secure the
Obligations, all as and to the extent provided in the Collateral

 

5



--------------------------------------------------------------------------------

Documents as originally executed, shall continue in full force and effect in
respect of, and to secure, the Obligations (including the Tranche E Refinancing
Term Loans and the Incremental Dollar Revolving Credit Commitments and the loans
and other extensions of credit thereunder); and (c) all the representations and
warranties made by or relating to it contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the Second 2015 Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects on and as of such earlier date; provided
that, in each case, such materiality qualifier shall not be applicable to any
representation and warranty that already is qualified or modified by materiality
in the text thereof.

SECTION 8. Certain Post-Effectiveness Collateral Obligations. The Borrower shall
deliver to the Agent each of the documents, and take each of the actions,
specified in Schedule III hereto.

SECTION 9. FATCA Treatment; Tax Forms. (a) For purposes of determining
withholding Taxes imposed under FATCA, from and after Second 2015 Effective
Date, the Borrower and the Agent shall treat (and the Lenders hereby authorize
the Agent to treat) the Revolving Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(b) The Borrower hereby requests each Foreign Lender to promptly submit duly
completed and signed copies of one or more of forms or certificates described in
Section 2.16(f)(ii)(A), (B), (C), (D), (E), (F) or (G) of the Credit Agreement
and each Foreign Lender agrees that the Borrower’s request is reasonable
pursuant to 2.16(f)(iii)(A)(3) of the Credit Agreement.

SECTION 10. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic method of transmission shall be
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 11. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. The provisions of Sections
9.09 and 9.10 of the Credit Agreement shall apply to this Agreement to the same
extent as if fully set forth herein.

SECTION 12. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date first above
written.

 

TRANSDIGM INC. by  

/s/ Sean Maroney

Name:   Sean Maroney Title:   Treasurer TRANSDIGM GROUP INCORPORATED by  

/s/ Sean Maroney

Name:   Sean Maroney Title:   Treasurer

 

[Signature Page to Incremental Revolving Credit Assumption and Refinancing
Facility Agreement]



--------------------------------------------------------------------------------

ACME AEROSPACE, INC. ADAMS RITE AEROSPACE, INC. AEROCONTROLEX GROUP, INC.
AEROSONIC LLC AIRBORNE ACQUISITION, INC. AIRBORNE GLOBAL, INC. AIRBORNE
HOLDINGS, INC. AIRBORNE SYSTEMS NA INC. AIRBORNE SYSTEMS NORTH AMERICA INC.
AIRBORNE SYSTEMS NORTH AMERICA OF CA INC. AIRBORNE SYSTEMS NORTH AMERICA OF NJ
INC. AMSAFE - C SAFE, INC. AMSAFE GLOBAL HOLDINGS, INC. AMSAFE INDUSTRIES, INC.
AMSAFE, INC. AP GLOBAL ACQUISITION CORP. AP GLOBAL HOLDINGS, INC. ARKWIN
INDUSTRIES, INC. AVIATION TECHNOLOGIES, INC. AVIONIC INSTRUMENTS LLC AVIONICS
SPECIALTIES, INC. AVTECHTYEE, INC. BRIDPORT HOLDINGS, INC. BRIDPORT-AIR CARRIER,
INC. BRUCE AEROSPACE INC. BRUCE INDUSTRIES, INC. CDA INTERCORP LLC CEF
INDUSTRIES, LLC CHAMPION AEROSPACE LLC DUKES AEROSPACE, INC. ELECTROMECH
TECHNOLOGIES LLC HARCO LLC HARTWELL CORPORATION MALAYSIAN AEROSPACE SERVICES,
INC. MARATHONNORCO AEROSPACE, INC. MCKECHNIE AEROSPACE DE, INC. MCKECHNIE
AEROSPACE HOLDINGS, INC. MCKECHNIE AEROSPACE INVESTMENTS, INC. MCKECHNIE
AEROSPACE US LLC SCHNELLER HOLDINGS LLC SCHNELLER LLC SEMCO INSTRUMENTS, INC.
SHIELD RESTRAINT SYSTEMS, INC.

 

[Signature Page to Incremental Revolving Credit Assumption and Refinancing
Facility Agreement]



--------------------------------------------------------------------------------

SKURKA AEROSPACE INC.

TELAIR INTERNATIONAL LLC

TELAIR US LLC

TEXAS ROTRONICS, INC.

TRANSICOIL LLC

WHIPPANY ACTUATION SYSTEMS, LLC by

/s/ Sean Maroney

Name: Sean Maroney Title: Treasurer BRIDPORT ERIE AVIATION, INC. by

/s/ Sean Maroney

Name: Sean Maroney Title: President

 

[Signature Page to Incremental Revolving Credit Assumption and Refinancing
Facility Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Tranche E Refinancing Term Lender,
as Incremental Dollar Revolving Credit Lender and as Agent by

/s/ Robert Hetu

Name: Robert Hetu Title: Authorized Signatory by

/s/ Karim Rahimtoola

Name: Karim Rahimtoola Title: Authorized Signatory

 

[Signature Page to Incremental Revolving Credit Assumption and Refinancing
Facility Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL REVOLVING CREDIT ASSUMPTION AND REFINANCING
FACILITY AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE, RELATING TO THE
TRANSDIGM INC. SECOND AMENDED AND RESTATED CREDIT AGREEMENT

To execute this Agreement as an Incremental Dollar Revolving Credit Lender:

 

Name of Institution: GOLDMAN SACHS BANK USA by

/s/ Rebecca Kratz

Name: Rebecca Kratz Title: Authorized Signatory

 

[Signature Page to Incremental Revolving Credit Assumption and Refinancing
Facility Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL REVOLVING CREDIT ASSUMPTION AND REFINANCING
FACILITY AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE, RELATING TO THE
TRANSDIGM INC. SECOND AMENDED AND RESTATED CREDIT AGREEMENT

To execute this Agreement as an Incremental Dollar Revolving Credit Lender:

 

Name of Institution: CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, by

/s/ Mark Koneval

Name: Mark Koneval Title: Managing Director For any institution requiring a
second signature line: by

/s/ Brad Matthews

Name: Brad Matthews Title: Director

 

[Signature Page to Incremental Revolving Credit Assumption and Refinancing
Facility Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL REVOLVING CREDIT ASSUMPTION AND REFINANCING
FACILITY AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE, RELATING TO THE
TRANSDIGM INC. SECOND AMENDED AND RESTATED CREDIT AGREEMENT

To execute this Agreement as an Incremental Dollar Revolving Credit Lender:

 

Name of Institution: Barclays Bank PLC by

/s/ Craig J. Malloy

Name: Craig J. Malloy Title: Director

 

[Signature Page to Incremental Revolving Credit Assumption and Refinancing
Facility Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL REVOLVING CREDIT ASSUMPTION AND REFINANCING
FACILITY AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE, RELATING TO THE
TRANSDIGM INC. SECOND AMENDED AND RESTATED CREDIT AGREEMENT

To execute this Agreement as an Incremental Dollar Revolving Credit Lender:

 

Name of Institution: Morgan Stanley Bank, NA. by

/s/ Michael King

Name: Michael King Title: Authorized Signatory For any institution requiring a
second signature line: by

 

Name: Title:

 

[Signature Page to Incremental Revolving Credit Assumption and Refinancing
Facility Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL REVOLVING CREDIT ASSUMPTION AND REFINANCING
FACILITY AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE, RELATING TO THE
TRANSDIGM INC. SECOND AMENDED AND RESTATED CREDIT AGREEMENT

To execute this Agreement as an Incremental Dollar Revolving Credit Lender:

 

Name of Institution: ROYAL BANK OF CANADA by

/s/ Richard C. Smith

Name: Richard C. Smith Title: Authorized Signatory

 

[Signature Page to Incremental Revolving Credit Assumption and Refinancing
Facility Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL REVOLVING CREDIT ASSUMPTION AND REFINANCING
FACILITY AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE, RELATING TO THE
TRANSDIGM INC. SECOND AMENDED AND RESTATED CREDIT AGREEMENT

To execute this Agreement as an Incremental Dollar Revolving Credit Lender:

 

Name of Institution: HSBC Bank USA, National Association by

/s/ Paul L. Hatton

Name: Paul L. Hatton Title: Managing Director

 

[Signature Page to Incremental Revolving Credit Assumption and Refinancing
Facility Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL REVOLVING CREDIT ASSUMPTION AND REFINANCING
FACILITY AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE, RELATING TO THE
TRANSDIGM INC. SECOND AMENDED AND RESTATED CREDIT AGREEMENT

To execute this Agreement as an Incremental Dollar Revolving Credit Lender:

 

Name of Institution: Citibank, N.A. by

/s/ Paul Wood

Name: Paul Wood Title: Vice President For any institution requiring a second
signature line: by

 

Name: Title:

 

[Signature Page to Incremental Revolving Credit Assumption and Refinancing
Facility Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL REVOLVING CREDIT ASSUMPTION AND REFINANCING
FACILITY AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE, RELATING TO THE
TRANSDIGM INC. SECOND AMENDED AND RESTATED CREDIT AGREEMENT

To execute this Agreement as an Incremental Dollar Revolving Credit Lender:

 

Name of Institution: PNC Bank, N.A. by

/s/ Andrew M. Rutherford

Name: Andrew M. Rutherford Title: Vice President For any institution requiring a
second signature line: by

 

Name: Title:

 

[Signature Page to Incremental Revolving Credit Assumption and Refinancing
Facility Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL REVOLVING CREDIT ASSUMPTION AND REFINANCING
FACILITY AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE, RELATING TO THE
TRANSDIGM INC. SECOND AMENDED AND RESTATED CREDIT AGREEMENT

To execute this Agreement as an Incremental Dollar Revolving Credit Lender:

 

Name of Institution: UBS AG, STAMFORD BRANCH by

/s/ Kenneth Chin

Name: Kenneth Chin Title: Director For any institution requiring a second
signature line: by

/s/ Denise Bushee

Name: Denise Bushee Title: Associate Director

 

[Signature Page to Incremental Revolving Credit Assumption and Refinancing
Facility Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Incremental Dollar Revolving Credit Commitments

 

Incremental Dollar Revolving Credit Lender

   Incremental
Dollar Revolving
Credit Commitment  

Goldman Sachs Bank USA

   $ 40,000,000   

Credit Agricole Corporate and Investment Bank

   $ 25,000,000   

Barclays Bank PLC

   $ 10,000,000   

Morgan Stanley Bank, N.A.

   $ 10,000,000   

Royal Bank of Canada

   $ 10,000,000   

HSBC Bank USA, National Association

   $ 10,000,000   

Citibank, N.A.

   $ 10,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 5,000,000   

PNC Bank, N.A.

   $ 5,000,000   

UBS AG, Stamford Branch

   $ 5,000,000      

 

 

 

TOTAL

$ 130,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

Tranche E Refinancing Term Loans

 

Tranche E Refinancing Term Lender

   Tranche E
Refinancing Term
Loan Amount  

Credit Suisse AG, Cayman Islands Branch

   $ 248,870,695.51      

 

 

 

TOTAL

$ 248,870,695.51      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE III

Post-Incremental Second 2015 Effective Date Obligations

Within 90 days after the Second 2015 Effective Date (or such later date that the
Agent in its reasonable discretion may permit), with respect to the below
described Mortgaged Properties, the Agent shall have received (i) an amendment
to the applicable Existing Mortgage in form and substance reasonably
satisfactory to the Agent, (ii) evidence that a counterpart of such amendment to
the Existing Mortgage has been recorded (or delivered to the appropriate Title
Insurance Company subject to arrangements reasonably satisfactory to the Agent
for recording promptly thereafter in the place necessary, in the Agent’s
reasonable judgment, to create a valid and enforceable first priority Lien in
favor of the Agent for the benefit of itself and the Secured Parties), (iii) a
“date-down” endorsement to the existing Title Insurance Policy, which shall
amend the description therein of the insured Existing Mortgage to include the
amendment of the Existing Mortgage, and otherwise be in form and substance
reasonably satisfactory to the Agent, (iv) a favorable opinion of counsel in the
state in which such parcels of real property are located with respect to the
enforceability of said amendment of the Existing Mortgage and such other
opinions as Agent shall reasonably request, all in form and substance and from
counsel reasonably satisfactory to the Agent and (v) such other information,
documentation, and certifications (including evidence of flood insurance as may
be required by applicable law) as may be reasonably required by the Agent, in
each case with respect to the following Mortgaged Properties:

 

  a. 5000 Triggs Street, Los Angeles, CA 90022

 

  b. 900 South Richfield Road, Placentia, CA 92870

 

  c. 9810 6th Street, Rancho Cucamonga, CA 91730

 

  d. 450 Goolsby Blvd., Deerfield, FL 33442

 

  e. 320 S. Church Street, Addison, IL 60101-3750

 

  f. 2600 South Custer Ave., Wichita, KS 67217

 

  g. 1414 Randolph Avenue, Avenel, NJ 07001

 

  h. 313 Gillett Street, Painesville, OH 44077

 

  i. 4223 Monticello Blvd., South Euclid, OH 44121

 

  j. 1230 Old Norris Road, Liberty, SC 29657

 

  k. 8301 Imperial Drive, Waco, TX 76712

 

  l. 1043 North 47th Ave., Phoenix, AZ 85043-1817

 

  m. 6019 Powdermill Road, Franklin Twp., Kent, OH 44240-7109